Name: Commission Implementing Regulation (EU) 2016/1248 of 28 July 2016 amending Annex II to Regulation (EU) No 206/2010 as regards the entry for Botswana in the list of third countries, territories or parts thereof from which the introduction into the Union of fresh meat is authorised (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: Africa;  international trade;  agricultural activity;  tariff policy;  animal product;  trade;  agricultural policy
 Date Published: nan

 29.7.2016 EN Official Journal of the European Union L 204/112 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1248 of 28 July 2016 amending Annex II to Regulation (EU) No 206/2010 as regards the entry for Botswana in the list of third countries, territories or parts thereof from which the introduction into the Union of fresh meat is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 8(4) thereof, Whereas: (1) Directive 2002/99/EC lays down, inter alia, the animal health requirements for the introduction into the Union of products of animal origin for human consumption. In accordance with those requirements, the introduction of such products into the Union is only to be authorised from third countries that appear on a list drawn up by the Commission. (2) Commission Regulation (EU) No 206/2010 (2) lays down, inter alia, the conditions for the introduction into the Union of consignments of fresh meat of certain ungulates. Part 1 of Annex II to that Regulation sets out a list of third countries, territories and parts thereof from which such consignments may be introduced into the Union and the models of veterinary certificates to accompany those consignments, taking into account any specific conditions or supplementary guarantees required. (3) Botswana is regionalised for the purpose of inclusion into that list. Its regionalised territories are set out in Part 1 of Annex II to Regulation (EU) No 206/2010 as parts of that country authorised for the introduction into the Union of consignments of fresh meat of certain domestic and wild ungulates. Such parts consist of a number of veterinary disease control zones (VDZs) or part of such VDZs. (4) In March 2013, a Commission audit was carried out in Botswana in order to evaluate the animal health control system in place, in particular in relation to the controls concerning foot-and-mouth disease (FMD) (3). The Commission found that the risk for introduction of the FMD virus into the part of VDZ 6, authorised for the introduction into the Union of fresh meat of certain domestic and wild ungulates, could not be considered negligible. In view of the risk of introduction of the FMD virus through import of fresh meat originating from ungulates of species susceptible to that disease, the authorisation to export such fresh meat from VDZ 6 into the Union was suspended by Commission Implementing Regulation (EU) No 482/2013 (4). (5) In October 2015, an audit was carried out by the Commission to evaluate the efficacy of the surveillance and regionalisation measures imposed with regard to FMD (5). The Commission found that VDZ 6 was reshaped and divided into VDZ 6a and VDZ 6b, with inclusion of the former high surveillance area along the national border with Zimbabwe into VDZ 6b. Both those VDZs are recognised by the World Organisation for Animal Health as a zone free of FMD where vaccination is not practised (6). (6) The Commission concluded that the shortcomings which led to the suspension of the authorisation of imports from VDZ 6 have been completely solved by the competent authority of Botswana and that Botswana now offers satisfactory guarantees with regard to FMD for VDZ 6a and VDZ 6b, in compliance with or equivalent to the Union requirements for the introduction of fresh meat of domestic and wild ungulates of species susceptible to FMD. (7) Botswana has requested VDZ 6a and VDZ 6b to be authorised for the introduction into the Union of deboned and matured fresh meat of certain domestic and wild ungulates subjected to supplementary guarantees from those zones. (8) In light of the above considerations it is therefore appropriate to authorise the introduction into the Union of fresh meat of certain domestic and wild ungulates from the areas VDZ 6a and VDZ 6b of Botswana. (9) Part 1 of Annex II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex II to Regulation (EU) No 206/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (3) http://ec.europa.eu/food/fvo/audit_reports/details.cfm?rep_id=3103 (4) Commission Implementing Regulation (EU) No 482/2013 of 24 May 2013 amending Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 139, 25.5.2013, p. 6). (5) http://ec.europa.eu/food/fvo/audit_reports/details.cfm?rep_id=3559 (6) http://www.oie.int/animal-health-in-the-world/official-disease-status/fmd/list-of-fmd-free-members/ ANNEX In Part 1 of Annex II to Regulation (EU) No 206/2010, the entry for Botswana is replaced by the following: BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 3c, 4b, 5, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 11 May 2011 26 June 2012 BW-2 The veterinary disease control zones 10, 11, 13 and 14 BOV, OVI, RUF, RUW F 1 7 March 2002 BW-3 The veterinary disease control zone 12 BOV, OVI, RUF, RUW F 1 20 October 2008 20 January 2009 BW-4 The veterinary disease control zone 4a, except the intensive surveillance buffer zone of 10 km along the boundary with the foot-and-mouth disease vaccination zone and wildlife management areas BOV F 1 28 May 2013 18 February 2011 BW-5 The veterinary disease control zones 6a and 6b BOV, OVI, RUF, RUW F 1 28 May 2013 18 August 2016